Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 1/10/2022. Applicant amended claim 15, cancelled claims 18 – 19, 21 and 23; claims 1-17, 20, 22 and 24 are pending in this application.

Allowable Subject Matter
Claims 1 – 17, 20, 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, prior art does not obvious the claim limitation “wherein the first and second magnets are configured to move along the magnetic axis away from an outer casing of the frame member for increasing a distance among the like poles of the 5first, second and third magnets in order to decrease the drive force generated by the third magnet upon receiving the activation force via the first end of the drive piston.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753